Citation Nr: 0604058	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  99-12 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel

INTRODUCTION

The veteran retired in December 1960 after more than 23 years 
of active duty.  He died in October 1993, and the appellant 
is his surviving spouse.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a June 1998 
decision of the Waco Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for the 
cause of the veteran's death, denied entitlement to DIC under 
38 U.S.C.A. § 1318, and denied entitlement to Dependents' 
Educational Assistance benefits.  In her notice of 
disagreement, the appellant limited her appeal to the issues 
of entitlement to service connection for the cause of the 
veteran's death and entitlement to DIC.  This case was before 
the Board in September 2003, when it was remanded for 
additional development and to provide notice of the Veterans 
Claims Assistance Act of 2000 (VCAA).  In January 2006, the 
Board granted the appellant's motion to advance her appeal on 
the Board's docket due to her age.  

[A previous temporary stay on certain 38 U.S.C. § 1318 
claims, which was imposed following a decision in National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), 
was lifted following a decision in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
314 F.3d 1373 (Fed. Cir. 2003) (NOVA II).]


FINDINGS OF FACT

1.  The veteran died in October 1993 at the age of 82; the 
immediate cause of death listed on his death certificate was 
multiple myeloma; no conditions were listed as leading to the 
immediate cause of death or contributing to cause death.  

2.  During his lifetime the veteran had not established 
service-connection for any disability.

3.  There is no competent evidence of a nexus between the 
disability which caused the veteran's death and his military 
service.  

4.  At the time of his death, the veteran was not in receipt 
of, or entitled to receive, compensation for service-
connected disability that was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death.  


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1133, 1310 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.312 (2005).  

2.  The requirements for establishing entitlement to DIC 
under 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.22 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

Regarding timing of notice, in Pelegrini, at 120, the Court 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial Adjudication; instead, the 
claimant had the right to timely content-complying notice and 
proper subsequent VA process.  Here, the initial adjudication 
preceded enactment of the VCAA.  The appellant was provided 
content-complying notice via April and September 2004 
correspondence, specifically including that she was to 
provide any additional evidence she had pertinent to her 
claim.  June and November 2005 supplemental statements of the 
case (SSOCs) provided the full text of the regulation 
implementing the VCAA.  The appellant has had ample 
opportunity to respond/supplement the record, and the claims 
were subsequently reviewed by the RO.  See November 2005 
SSOC.

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record (including the veteran's 
service medical records) has been secured.  The Board 
directed additional development by the remand in September 
2003, and the additional evidence obtained (including an 
opinion by a medical specialist) was considered by the RO.  
Evidentiary development is complete to the extent possible.  
VA's duties to notify and assist are met.  It is not 
prejudicial to the appellant for the Board to proceed with 
appellate review.  Mayfield, supra; Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

Background

The veteran's death certificate reflects that he was 82 years 
old when he died on October [redacted], 1993, and that multiple 
myeloma was listed as the immediate cause of his death.  No 
other condition was noted as an underlying cause or 
significant condition contributing to the veteran's death.  

The RO received the appellant's claim of service connection 
for the cause of the veteran's death in March 1998.  She has 
furnished numerous statements alleging that the veteran 
suffered from malaria in service, and that residuals of the 
malaria in service played a role in his death.  

The veteran's service records reveal that he participated in 
World War II battles of the Central Pacific, Western Pacific, 
Northern Solomon Islands, and Guadalcanal.  His service 
medical records show the veteran was treated for malaria in 
July 1943.  He started having chills and a fever two months 
after he returned to the U.S. from overseas, and blood tests 
were positive for malarial parasites.  Hospital records 
reflect that his "[r]esponse to treatment was excellent."  
The remainder of the service medical records, including an 
August 1960 report of examination on retirement from service, 
are negative for recurrence of malaria or associated 
symptoms.  On August 1960 retirement examination, other than 
an appendectomy scar on the veteran's abdomen, clinical 
evaluation of all systems was normal.  The service medical 
records do not mention multiple myeloma or related symptoms.  

The earliest postservice medical evidence of record is a 
February 1993 private medical record showing that the veteran 
was evaluated for persistent anemia.  He had complained of 
feeling weak over the prior three to four months.  He denied 
any constitutional symptoms of the fatigue.  A February 1993 
medical report indicates that the veteran's medical history 
was notable for malaria in service; it was noted that he 
"has had no symptoms to suggest recurrence of that 
illness."  It was recommended that he undergo bone marrow 
aspiration and biopsy in further evaluation of his severe 
anemia.  A bone marrow biopsy in February 1993 resulted in 
diagnosis of plasma cell myeloma.  

Terminal hospital records show that the veteran was admitted 
to a private medical facility in October 1993 with a 
diagnosis of multiple myeloma, right-sided 
effusion/infiltrate secondary to pneumonia, hypoxemia, and 
history of hypertension and chronic anemia.  It was noted 
that he had a history of multiple myeloma, and severe 
degenerative changes and disc disease involving the cervical 
spine.  The hospitalization records reflect that he 
progressively declined in health until he died.  The 
attending physician reported that the cause of death was 
"suspected complications of multiple myeloma with associated 
renal insufficiency."  The private medical evidence of 
record does not include a medical opinion suggesting a 
relationship between the veteran's malaria in service and the 
cause of his death.  

In a March 1999 letter, the appellant reported that the 
veteran's primary physician (who outlined the veteran's 
course in the terminal hospital records summarized above) 
informed her that there was a relationship between the 
veteran's diagnosis of multiple myeloma and his 1943 episode 
of malaria in service.  

In support of her claim, the appellant submitted articles 
downloaded from the Internet that discuss malaria and 
multiple myeloma.  An article entitled "CDC Travelers 
Health:  Malaria - General Info" generally describes the 
causes, symptoms, and treatment of malaria.  The article is 
negative for any reference to multiple myeloma.  Three 
articles by the America Cancer Society discuss multiple 
myeloma and its causes and risk factors, and are negative for 
any reference to malaria.  The appellant also submitted 
excerpts from an International Myeloma Foundation patient 
handbook which provides general information concerning 
multiple myeloma.  These excerpts also are devoid of any 
reference to malaria.  An article from the World Health 
Organization also provides general information regarding the 
causes, symptoms, and treatment of malaria.  The article 
shows that two types of malarial parasites have dormant liver 
stages that can remain silent for years, and left untreated, 
such liver stages may reactivate and cause malaria attacks 
after months or years without symptoms.  The article also 
indicates that another type of malarial parasite, "if left 
untreated, has been known to persist in the blood of some 
persons for several decades."  The article does not mention 
multiple myeloma.  

In the September 2003 remand, the Board directed that the 
claims folder be reviewed by "an appropriate VA specialist 
for an opinion as to whether it is as likely as not that the 
malaria the veteran had in service caused, or contributed to 
cause, the disability which caused [the veteran's] death."  
In answering the question posed by the Board, a VA medical 
professional reported in an unsigned and undated statement:

It is this providers [sic] opinion that 
is least likely as not that [the 
veteran's] malaria which he had in the 
military contibuted [sic] to cause, or 
contributed to his death.  He did have 
multiple myeloma and ther [sic] was no 
evidence that malaria was connected 
preceding the veterans [sic] death.  

In July 2005 correspondence, the appellant's representative 
noted that the VA medical opinion (above) was unsigned by the 
opining physician, and the representative requested that 
either the opinion be returned for clarification of the 
physician's name and qualifications, or alternatively, that 
the claims folder should be returned for another VA opinion.  
The  request was honored, and in a November 2005 medical 
report, a VA Physician Assistant, Certified (PAC), reported 
that the claims folder was reviewed.  The PAC opined that 
"[t]he cause of death was multiple myeloma and there is 
nothing in the medical literature to link malaria as a cause 
or risk factor for multiple myeloma."  



Legal Criteria and Analysis - Service Connection for Cause of 
Death

DIC is payable to a surviving spouse of a veteran who died 
from a service-connected disability.  38 U.S.C.A. § 1310.  A 
disability which caused the veteran's death is service-
connected if it resulted from injury or disease incurred or 
aggravated in line of duty in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131, 1310; 38 C.F.R. 
§§ 3.303, 3.304, 3.312.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.  
Service connection for certain chronic diseases (here, as 
pertinent malignant tumors) is warranted on a presumptive 
basis if they become manifested to compensable degree within 
a specified postservice period of time (one year for 
malignant tumors).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

In order to establish service connection for the cause of the 
veteran's death, it must be shown that a disability incurred 
in or aggravated by service was either a principal or 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  The service-connected disability will be considered 
as the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).
The veteran did not establish service connection for any 
disability during his lifetime.  When he died, he did not 
have a pending claim with VA.  He died of multiple myeloma, 
and no conditions were listed as leading to the immediate 
cause of death or contributing to cause death.  Multiple 
myeloma was not manifested in service or in the first 
postservice year, and service connection for such disease on 
the basis that it became manifest in service, and persisted, 
or on a presumptive basis (as malignant tumor) is not 
warranted.  

The appellant asserts that the veteran's multiple myeloma is 
somehow related to his July 1943 episode of malaria in 
service.  However, she has not submitted any competent 
evidence to support her theory regarding the etiology of the 
multiple myeloma.  The articles she has submitted in that 
regard do not comment regarding a relationship between 
multiple myeloma and malaria.    A VA medical professional 
has specifically opined that they are not related, and that 
there is no medical literature that would support the 
proposition that they are related.  

While it is clear that the veteran was treated for a single 
episode of malaria in service in July 1943, there is no 
competent evidence that malaria was a material factor in 
causing or contributing to cause or hasten the veteran's 
death in October 1993.  In fact, while a private physician 
noted in February 1993 that the veteran was treated for 
malaria in service, the physician also expressly noted that 
the veteran "has had no symptoms to suggest recurrence of 
that illness."  

The appellant's own opinion that the veteran's malaria in 
service (or residuals) caused or contributed to the multiple 
myeloma which caused his death, or contributed to cause death 
directly has no probative value.  As a layperson, she lacks 
the training and expertise to opine regarding medical 
etiology.  Furthermore, the appellant's recollection of what 
a doctor said is not deemed medical evidence.  See Robinette 
v. Brown, 8 Vet. App. 69 (1995).  [Notably, if she had 
indicated that what she recollected was entered in a medical 
record, such record would have been sought.]  In any case, 
that the physician provided such a nexus opinion is 
contradicted by the physician's own express findings in 
February 1993 that the medical history was notable for 
malaria in service, and that the veteran "has had no 
symptoms to suggest recurrence of that illness."

In January 2006 written argument, the appellant's 
representative noted that the initial, unsigned and undated 
VA medical opinion, although "very poorly written," 
supported the appellant's claim inasmuch as "it does 
appear" that the opinion, if properly written, would read:  
"It is this provider's opinion that it is at least as likely 
as not that the veteran's malaria which he had in the 
military contributed to cause, or contributed to his death."  
While the Board notes that the first sentence of the undated 
and unsigned VA opinion is indeed grammatically incorrect, 
the Board finds the representative's argument unpersuasive, 
and in contradiction to the actual opinion in its entirety, 
as the last sentence (which contains spelling errors but not 
grammatical errors) reads:  "[The veteran] did have multiple 
myeloma and ther [sic] was no evidence that malaria was 
connected preceding the veterans [sic] death."  The 
representative also suggested that this case should be 
remanded again for another medical opinion because the VA 
medical professional who proffered the November 2005 opinion 
was a PAC, and not an "appropriate VA specialist," as 
directed by Board in the September 2003 remand.  In that 
regard, the Board found nothing in the record to suggest that 
a PAC would not be an "appropriate VA specialist" for 
answering the question posed by the Board.  Presumably, a PAC 
had medical training, and s competent to review (and comment 
on) medical literature.  Nothing has been submitted to 
suggest that the PAC's opinion is inaccurate or in conflict 
with generally accepted medical knowledge.  Accordingly, a 
remand for another medical opinion is not indicated.  

In the absence of any competent evidence linking the 
veteran's death to disability that was incurred or aggravated 
in service, service connection for the cause of his death is 
not warranted.  The preponderance of the evidence is against 
the claim, and it must be denied.  

Legal Criteria and Analysis - 38 U.S.C.A. § 1318

Benefits may be paid to a deceased veteran's surviving spouse 
or children in the same manner as if death was service 
connected when the death was not caused by the veteran's own 
willful misconduct, and at the time of death the veteran was 
in receipt of, or entitled to receive, compensation for 
service-connected disability that was continuously rated 
totally disabling by a schedular or unemployability rating 
for a period of 10 or more years immediately preceding death, 
or was continuously rated totally disabling by a schedular or 
unemployability rating from the date of the veteran's 
discharge or release from active duty for a period of not 
less than 5 years immediately preceding death.  38 U.S.C.A. 
§ 1318; 38 C.F.R. § 3.22.  

The threshold legal requirement for establishing entitlement 
to this benefit is that at the time he died the veteran must 
have been receiving (or entitled to receive) compensation for 
service-connected disability rated totally disabling.  Here, 
the veteran did not have any service connected disabilities, 
and was not receiving (or entitled to receive) any 
compensation (much less at a total rating level) when he 
died.  The threshold legal criterion for benefits under 
38 U.S.C.A. § 1318 is not met, and the claim must be denied.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.


____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


